Citation Nr: 1423464	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-46 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for burn scars of the left cheek and eyebrow. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for headaches. 

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

6. Entitlement to service connection for a lung disorder, to include as due to exposure to asbestos. 

7. Entitlement to service connection for a right heel injury and scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2013 Remand, the Board directed that the AOJ attempt to verify the Veteran's current address and provide him with VA examinations to determine the natures and etiologies of his claimed disorders. As the Veteran's address had not been verified, the Board directed that the AOJ associate with the claims file copies of all letters notifying the Veteran of VA examinations. 


In a March 2014 Supplemental Statement of the Case (SSOC), the AOJ reported that the Veteran did not appear at VA examinations scheduled in December 2013. 

However, it is not clear from the record of whether the Veteran was aware of the scheduled examinations. The record of correspondence from the electronic file indicates that the Veteran has moved multiple times during the course of the appeal. While under normal circumstances, a presumption of regularity in mailing notices of development correspondence attaches, the present electronic file indicates several documents and entries that could not be accessed. These documents could include indications of successful or incomplete mailings, but the Board is unable to make this determination.

In the limited circumstances that are presented by this case, the Board cannot presume that the Veteran was notified by regular process of the scheduled VA examinations. 

An additional remand with specific instructions to ensure due process is required and the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Procure any outstanding VA treatment records.

2. Again undertake appropriate action to verify the Veteran's current mailing address. CONTACT THE VETERAN'S REPRESENTATIVE AND/OR VETERANS SERVICE OFFICER AT THE VA REGIONAL OFFICE AND ASK IF THE VETERAN HAS BEEN IN CONTACT REGARDING HIS WHEREABOUTS. Document in the claims folder any and all requests and responses in this regard.

3. Ensure that VA examination requests are sent to the Veteran's current AND IMMEDIATELY PREVIOUS mailing address. A copy of any letters notifying the Veteran of the VA examinations must be associated with the claims folder.

4. The Veteran's claimed stressors were corroborated in October 2012, verifying that the USS PRICHETT came under fire in March and April 1953, when the Veteran's unit was on the ship. Since this development has been completed regarding his claimed stressors, arrange for the Veteran to undergo a VA psychiatric examination, by a VA psychiatrist, or psychologist, or a psychiatrist or psychologist contracted by VA. The entire claims file must be provided to the psychologist/psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions, as well as a review of any VA outpatient records. All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings should be reported in detail. 

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service. 

If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and any verified stressor. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any scarring to the left cheek, left eyebrow and the right heel. The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether any scarring noted on the left cheek, left eyebrow or right heel is related to the in service treatment. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

5. Schedule the Veteran for an audiometric examination to determine the nature and etiology of any claimed hearing loss and tinnitus. The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished. 

The examiner should indicate whether HEARING LOSS AND TINNITUS is related to the Veteran's military service to include exposure to loud noises as a gunner aboard ship. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

6. Schedule the Veteran for an appropriate VA examination for a respiratory disorder to include asbestosis. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted. 

The examiner should describe and diagnose any current manifestations of any lung disability found to be present. The examiner should also provide an opinion as to whether any currently diagnosed lung condition had its onset during active service or is related to any in-service disease or injury, including exposure to asbestos while in the Navy. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches. The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests and studies should be accomplished. 

The examiner should offer an opinion as to whether any headache disorder found is related to the Veteran's treatment during service. 

All findings and conclusions requested should be set forth in a legible report. Supporting rationale must be provided with the requested opinion. If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

8. After completion of the above and any other required development, readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


